         Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE                         )
COMMISSION,                                     )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )        Civil Action No. 12-12324-MLW
                                                )
BIOCHEMICS, INC., JOHN J. MASIZ,                )
CRAIG MEDOFF and GREGORY S.                     )
KRONING,                                        )
                                                )
                        Defendants.             )

               COMMISSION’S OPPOSITION TO ADEC’S MOTION FOR
                     RELIEF FROM STAY OF LITIGATION

        The Securities and Exchange Commission (“Commission”) hereby opposes Non-Party

ADEC Private Equity Investment’s (“ADEC”) motion for relief from stay of litigation

(“Motion”). See Dkt. No. 480. ADEC’s Motion seeks relief from the provision contained in this

Court’s Order Appointing Receiver, that stays “[a]ll civil legal proceedings of any nature,

including . . . .actions of any nature involving . . . any of the past or present officers, directors,

managers, agents, or general or limited partners of BioChemics or the Trust sued for, or in

connection with, any action taken by them while acting in such capacity of any nature” and

prevents the institution of litigation involving such claims. Dkt. No. 452, ¶¶26, 27. ADEC does

not dispute that its proposed claims are against individuals who were, in fact, “officers, directors,

managers, agents, or general or limited partners of BioChemics or the Trust,” but claims that its

claims are against those people acting in their “individual capacities or while acting on behalf of

entities other than BioChemics or the Trust.” Motion at ¶19. The Commission believes this

asserted distinction is inaccurate when considering the claims ADEC is seeking to bring.

Further, there is no justification for allowing ADEC relief from the litigation stay to pursue their
         Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 2 of 8



proposed claims at this point in time. The Receiver has proposed a liquidation plan in which he,

acting jointly with the bankruptcy trustee who currently controls Inpellis’ assets, will sell the

intellectual property in which both companies have an interest. See Dkt. No. 484. That sale is

proposed to take place as soon as reasonably possible. That sale will determine how much

money is available to pay the competing claims of the Commission, ADEC, and any other

claimants. Those claims can be determined, whether by litigation or settlement, after the amount

of available funds is established by the sale. There is no reason why ADEC needs relief from the

stay of litigation at this point in time when it can easily await the conclusion of the sale process

to bring its proposed claims. Its attempt through ancillary litigation to sidetrack the sale process

should not be condoned by this Court.

        Though not relevant to the substance of its Motion, ADEC again attempts to suggest that

information about its investment in Inpellis should have been disclosed to this Court at the time

this Court entered the Modified Judgment. See Motion, ¶5. As the Commission has previously

argued, that suggestion is meritless. See Dkt. No. 401 at 1-3. When the Commission settles with

defendants and their affiliates in its cases, or compromises claims against them, it is highly likely

that those defendants and affiliates have unsecured creditors, just like ADEC was at the time.

Not only does the Commission not make it a regular practice to investigate the claims of all

potential unsecured creditors who may also have claims against the parties with whom they are

settling, but also, its status as an existing judgment creditor means that it had the right to execute

on its judgment, thus monetizing its claims and taking precedence over the claims of unsecured

creditors. ADEC was just one of many potential unsecured creditors, and information relating

to its potential claims were not relevant to the settlement between the Commission, BioChemics,

the Trust, and Inpellis.




                                                 -2-
          Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 3 of 8




    A.        ADEC’s Proposed Claims Are Barred by the Order Appointing Receiver.

         ADEC’s Motion is premised on the assertion that contemplated litigation against the

Proposed Defendants will be “personal” in nature. See Motion, ¶¶12, 18, 19, 20, 21. This is an

attempt at misdirection, however, as ADEC’s intent is to sue the principals of the entities in the

receivership and their affiliates, and the actions that those individuals took in their capacity as

such; recharacterizing the conduct to be charged to label it “individual” rather than “official

capacity” is a distinction without a difference.

         ADEC acknowledges that its contemplated claims “arise from its investment in Inpellis

made in 2015.” Motion, ¶21. Specifically, ADEC seeks to file a Massachusetts state lawsuit

under Chapter 93A (Regulation of Business Practices for Consumers Protection) pertaining to

the “Defendants’ unlawful scheme to induce ADEC into making a $3 million investment in

Inpellis…” Dkt. 480-1, at 2 (ADEC’s Mass. Gen. L. Ch. 93A “Demand Letter”). To support its

position, ADEC’s Demand Letter is replete with factual assertions concerning the alleged

conduct of the Proposed Defendants. Upon closer inspection, however, the Demand Letter’s

facts belie ADEC’s position. ADEC’s lengthy recitation of facts illuminates that the potential

claims against the Proposed Defendants are based on their actions in their official business

capacities.

         The following are examples quoted directly from ADEC’s Demand Letter detailing the

corporate actions taken by the Proposed Defendants in what is commonly understood to be

actions in an official capacity (with the pertinent language italicized for ease of reference):

              •   “…Schlichtmann, Glosband, Altshuler, and BioChemics hired independent

                  management and an independent Board of Directors for Inpellis...” Id.




                                                   -3-
Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 4 of 8



  •   “[T]he Trust, through its counsel, Jack Altshuler, moved for the approval of an

      amended trust and the appointment of Daniel Glosband and Jack Altshuler as

      additional trustees.” Id., at 4.

  •   “Schlictmann had a variety of other relationships with BioChemics [including

      being] charged with the responsibility of attempting to resolve any potential or

      actual controversies or claims among the BioChemics shareholders [and he]

      acted as an attorney for BioChemics.” Id., at 10; see also id., at 20 (discussing

      business transactions that Schlichtmann was working on).

  •   “Inpellis’ independent management agreed to purchase BioChemics’ intellectual

      property…” Id., at 13.

  •   “[In connection with the sale of intellectual property to Inpellis], BioChemics’

      principal negotiators were its President Marshall Sterman, John Masiz, and

      Schlichtmann. Thomas Barrette of Holland & Knight drafted the documents as

      counsel for Inpellis.” Id.; see also id., at 18 (discussing actions taken by Barrette

      as Inpellis’ attorney).

  •   “Joseph McGonagle signed the Forbearance Agreement and related Security

      Agreement as CEO on behalf of Inpellis.” Id., at 20.

  •   “the 2015 Intellectual Property Purchase Agreement between BioChemics and

      Inpellis (which was signed by Sterman with Masiz negotiating by his side_...”

      Id., at 23.

  •   “[I]n June 2017 Schlichtmann, Masiz, and Sterman formally incorporated at least

      one new company called BioPhysics Pharma, Inc., [and] hired Inpellis chief

      scientist [as] an employee…” Id., at 27.



                                         -4-
          Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 5 of 8



         As illustrated by the selections quoted above, ADEC’s anticipated litigation against the

Proposed Defendants is substantially premised on their actions as corporate officers,

businessmen, and attorneys, and, as such, are barred by the Order Appointing Receiver.

    B.      The Court Should Not Exercise Its Discretion to Lift the Bar and Allow ADEC’s
            Claims to Proceed at This Time.

         ADEC argues that, even if this Court concludes that the Order Appointing Receiver bars

its proposed claims, this Court should exercise its discretion to lift that bar and allow it to file

suit on its claims. See Motion, ¶¶22-28. Other courts reviewing similar requests have typically

applied a three-factor test articulated by the Ninth Circuit in SEC v. Wencke, 742 F.2d 1230 (9th

Cir. 1984). That test balances: “(1) whether refusing to lift the stay genuinely preserves the

status quo or whether the moving party will suffer substantial injury if not permitted to proceed;

(2) the time in the course of the receivership at which the motion for relief from the stay is made;

and (3) the merit of the moving party’s underlying claim.” Id. at 1231; see also SEC v. Stanford

Int’l Bank Ltd., 465 Fed. Appx. 316, 320 (5th Cir. 2012) (noting that the Wencke factors are “a

useful set of considerations in determining whether a stay should be modified or lifted”). Courts

applying this test place the burden on the movant to prove that the three factors weigh in favor of

lifting the stay. See SEC v. Platinum Management (NY) LLC, No. 16-cv-6848, 2018 WL

3442550, *2 (E.D.N.Y. July 17, 2018) (denying motion to lift stay by non-party seeking

indemnification from receivership); United States v. JHW Greentree Capital, L.P., No. 12-cv-

116, 2014 WL 1669261, *2 (D. Conn. Feb. 10, 2014) (denying motion to lift stay). Courts

should also weigh the interests of the Receiver, which are “very broad and include not only

protection of the receivership res, but also protection of defrauded investors and considerations

of judicial economy.” SEC v. Universal Financial, 760 F.2d 1034, 1048 (9th Cir. 1985)

(affirming district court’s denial of motion to lift receivership stay). ADEC has not carried its


                                                  -5-
        Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 6 of 8



burden of proving that the first two of these factors, which courts appear to weigh most heavily,

justifies lifting the stay in this case. See Platinum, 2018 WL 3442550, *2.

       First, ADEC has articulated no theory as to why it will be injured if the stay is not lifted

now. See Motion at ¶26. It only retreats to its first argument – that the people it wants to sue are

not subject to the stay at all. See id. ADEC’s argument also assumes that the stay will somehow

permanently shield the people it wants to sue from liability. See id. That is clearly not so, as

once the Receiver has completed his work of liquidating the Receivership assets, the need for the

stay will substantially diminish and ADEC can bring its claims at that time. It is not facing an

imminent statute of limitations. ADEC will suffer no injury at all if forced to wait at least until

the conclusion of the Receivership’s sale process until it is able to bring its proposed claims. See

JHW Greentree, 2014 WL 1669261, at *4 (general delay to movants in finalizing a judgment

against their opponents is not a specific substantial injury that supports lifting the stay). ADEC’s

proposed claims seek monetary recovery from individuals to compensate it for an investment it

made in Inpellis. Depending on how much money is recovered as a result of the receivership’s

sale process, which has been proposed to operate jointly with the bankruptcy trustee’s sale

process (see Dkt. No. 484), ADEC may even be paid back part (or perhaps even all) of the value

of its investment. Thus, judicial economy weighs in favor of continuing the stay of ADEC’s

claims until the sale has been completed. See Platinum, 2018 WL 3442550, *2 (denying motion

to stay because part or all of claim may become moot).

       As to the second factor, the Receivership is still early in its work and there is no

justification for disrupting the Receiver’s efforts to investigate and understand the assets he

controls, and implementing a plan to sell those assets. See Universal Financial, 760 F.2d at 1039

(stay should remain in place because four years after Receiver was appointed, he was still




                                                 -6-
         Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 7 of 8



discovering relevant information and resolving factual and legal issues). The people that ADEC

wishes to sue are the past officers, directors, managers, agents of BioChemics and the Trust and

are the people who know the most about the intellectual property and assets that the Receivership

is charged with marshalling and liquidating. They are obligated to, and have been, cooperating

with the Receiver in his efforts. See Dkt. No. 452, ¶¶10, 11. The claims that ADEC seeks to

bring will likely have an adverse effect on the Receiver’s efforts to perform his duties, by

redirecting the energies of those people who are available as resources to the Receiver, and who,

to date, have been willing to bear certain costs that would otherwise be paid by the Receivership.

See Dkt. No. 467, 470. Again, ADEC offers no reason why this factor should weigh in its favor,

other than repeating its mistaken mantra that the people it wishes to sue are not involved with

BioChemics or the Trust. See Motion, ¶27.

       The Court need not reach the third prong of the Wencke test – whether ADEC’s claims

are meritorious.   This factor has been least heavily weighed by other courts analyzing similar

motions, and given that the other two factors weigh strongly in favor of continuing the stay, this

factor alone, even if it were found to support ADEC, does not compel a different conclusion. See

Platinum, 2018 WL 3442550, *2 (court need not reach issue of merits of movants’ claim because

the other two factors are determinative); Universal Financial, 760 F.2d at 1039 (even after some

movants’ claims had succeeded at trial, that was not sufficiently significant to lift the stay).




                                                 -7-
          Case 1:12-cv-12324-MLW Document 493 Filed 01/30/19 Page 8 of 8



                                          CONCLUSION

         For the reasons set forth above, the Commission requests that the Court deny ADEC’s

motion for relief from the stay contained in the Order Appointing Receiver.


Dated: January 30, 2019                SECURITIES AND EXCHANGE COMMISSION,
                                       By its attorneys,

                                       /s/ Kathleen Burdette Shields
                                       Kathleen Burdette Shields (BBO #637438)
                                       David H. London (BBO #638289)
                                       Securities and Exchange Commission
                                       33 Arch Street, 24th Floor
                                       Boston, Massachusetts 02110
                                       Telephone: (617) 573-8904 (Shields direct)
                                       Telephone: (617) 573-8997 (London direct)
                                       E-mail: shieldska@sec.gov
                                       londond@sec.gov


                                  CERTIFICATE OF SERVICE

         I hereby certify that, on January 30, 2019, a true and correct copy of the foregoing

document was filed through the Court’s CM/ECF system, and accordingly, the document will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF).

                                               /s/ Kathleen Burdette Shields
                                               Kathleen Burdette Shields




                                                 -8-
